Citation Nr: 0420283	
Decision Date: 07/26/04    Archive Date: 08/04/04	

DOCKET NO.  01-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.   

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right biceps with damage to 
Muscle Group V, currently evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
May 1966 to November 1968, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In July 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity, 
but is not shown to be productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relationships, judgment, thinking or mood.  

3.  Residuals of a shell fragment wound of the right biceps 
are not shown to be productive of severe functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2003).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound of the right biceps 
with damage to Muscle Group V have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.56, 4.73, Diagnostic Code 5305 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2000 
rating decision, as well as the Statement of the Case and the 
two Supplemental Statements of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, the veteran was 
specifically provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) by way of a letter from the RO dated in 
October 2003.  

The Board acknowledges that this notice was not provided to 
the veteran before the initial unfavorable decision on his 
claims as required by 38 U.S.C.A. § 5103(a).  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  Nevertheless, the Board finds that the veteran was 
not prejudiced by this sequence of events because after 
receiving the VCAA notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) the RO obtained 
additional evidence and readjudicated the veteran's claims.  
This included furnishing him a Supplemental Statement of the 
Case in March 2004 before the case was returned to the Board 
for appellate review.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, medical records identified by the veteran have 
either been submitted by the veteran or obtained by the RO.  
The veteran submitted statements from individuals in support 
of his claims and the RO afforded the veteran VA examinations 
in order to assess the severity of the disabilities at issue 
in this appeal.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide his appeal.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.  


Background and Evidence

Service personnel and medical records show that the veteran 
sustained a shell fragment wound of his right arm in May 
1968.  A clinical record dated in May 1968 shows the veteran 
initially underwent debridement and later delayed primary 
closure of the wound of the right arm with wire.  A report of 
a physical examination performed in October 1968 performed in 
connection with the veteran's separation from service notes 
the presence of a scar of the right biceps from shrapnel.  
The Report of Medical History portion of the examination 
indicates that the veteran was right-handed.  

A report of a VA examination performed in October 1969 shows 
the veteran reported that his right biceps was not real 
strong due to his shrapnel wound and that he was unable to 
lift much weight.  The veteran informed the examiner that 
after he sustained the shrapnel wound in the middle of his 
right biceps muscle, the shrapnel was removed and the lesion 
healed.  At the time of the examination, the veteran 
indicated that when he would lift about 15 to 20 pounds of 
weight, a knot formed in the area of the wound and he 
experienced pain on use from lifting.  Physical examination 
of the extremities was described as negative except for a 
right biceps scar.  On making a fist and flexing the right 
elbow, a ball of the muscle formed.  The muscle was described 
as thicker and heavier than the muscle of the left biceps.  A 
radiographic report of X-rays of the right arm disclosed the 
presence of one large metallic fragment in the soft tissue in 
the area of the biceps in the mid portion and measured 
approximately 1 centimeter by 5 millimeters.  There was a 
small metallic fragment in the cortex of the mid humerus with 
some periosteo bone formation at that site.  The pertinent 
diagnosis following the examination was a condition of 
weakness on lifting of the right biceps due to injury of the 
right biceps from shrapnel.  

A rating decision dated in December 1969 granted service 
connection for residuals of a shell fragment wound of the 
right biceps with damage to Muscle Group V (major).  A 
30 percent evaluation was assigned.  

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in August 2000 shows the veteran requested 
increased evaluations for disabilities which included his 
right arm disability and his PTSD.  With respect to his right 
arm, the veteran indicated that his right arm had lost muscle 
control and had weakened over time to the point he had 
trouble lifting items and that if he did it caused pain and 
discomfort.  He offered his opinion that his right arm should 
be rated as 40 percent disabled reflecting a severe rather 
than a moderately severe disability.  With respect to his 
PTSD, the veteran stated that he felt his anxiety had 
worsened and that his wife had indicated that she also felt 
it had worsened since 1990.  

A report of a VA psychiatric examination performed in 
September 2000 shows the veteran related that he had worked 
as a skilled machinist until 1996 at which time he had to 
quit the job due to symptomatology which included anger, 
flashbacks and problems with authority figures.  The veteran 
reported that he had been unable to sustain continuous full-
time employment in the past three years, but instead was 
working part time as a window washer.  On mental status 
examination, the veteran was well spoken, but appeared to be 
anxious and fidgety in the chair.  He reported having 
nightmares and difficulty sleeping.  The veteran was reported 
to be hypervigilant and angry when he was driving or on the 
job.  The veteran indicated that this was what was preventing 
him from having a full-time job.  There was no homicidal or 
suicidal ideation.  The veteran became easily agitated and 
hypervigilant and tended to go off verbally on family and 
significant others, as well as strangers on the road.  The 
diagnostic impression following the examination was 
post-traumatic stress disorder.  The global assessment of 
functioning (GAF) recorded was 50 and that it adversely 
affected his ability to function.  It was noted that the 
veteran's PTSD was adversely affecting his ability to be in a 
structured environment, deal with supervisors and authority 
figures.  

A report of a VA muscles examination performed in September 
2000 showed the veteran's chief complaint was pain in the 
right biceps region over the area of the shrapnel injury.  
The veteran reported that he noted over the years as he aged 
he had decreased strength in the arm, particularly associated 
with repetitive use or lifting of heavy objects.  The veteran 
also reported experiencing intermittent itching of the area 
as well.  The veteran related that over the last year or two 
he had noted decreased strength and a quivering of the biceps 
muscle in many instances that was occasional, but lasted at 
least five minutes.  The veteran was noted to be right-
handed, but stated that recently the only thing he used his 
right hand for on a regular basis was for writing.  The 
veteran reported at the time of the examination, his job 
consisted of washing windows, but that this did not cause him 
as much distress as some other things he had done over the 
years.  It was noted that the veteran did not take any 
medication for arm pain.  Generally speaking, the veteran 
stated that if he avoided those activities that he was aware 
caused discomfort, he decreased the frequency of the pain.  
The veteran related that he noticed that when he did engage 
in heavy lifting, he experienced intense discomfort in the 
arm, but also a small bulging of what appeared to be a knot 
around the biceps region when lifting.  At the time of the 
examination, he was without complaint of pain or discomfort.  
His greatest complaint was of decreased strength.  

On physical examination, the veteran did not have any obvious 
deformity upon inspection of his arms, particularly the 
biceps region.  The veteran did have a scar in the biceps 
region on the right side that was in the shape of a T.  The 
horizontal scar was about 4 centimeters and the vertical scar 
was about 3 centimeters.  The scar was hypopigmented and it 
was tender on palpation.  The biceps muscle in that region 
was also noted to be tender.  There was no erythema or edema 
noted.  There was no keloid formation of the scar.  The scar 
was nonadherent to the underlying tissue and it did not 
appear that the scar caused any functional limitations.  The 
veteran had a full range of motion of the arm.  Of 
significance was the fact that the veteran had decreased 
strength and resistance on flexion, abduction and adduction 
of the arm.  The veteran had significant pain.  The pain was 
greatest with resistance to adduction of the upper arm.  The 
strength was noted to be decreased and was described as 4/5 
as opposed to 5/5 on the examination.  X-rays of the right 
humerus were taken.  Following the examination, the diagnosis 
was status post shrapnel wound to the right biceps with 
residual decreased strength in the right upper extremity with 
retained shell fragments.  

VA outpatient treatment records dated in 2000 and 2001 show 
psychiatric complaints and treatment, as well as complaints 
and treatment for the veteran's right arm.  Psychiatric 
outpatient treatment records show GAF scores between 45 and 
55.  Those records also record the veteran's complaints of 
right arm pain.  With respect to the veteran's right arm, 
these records show the veteran received physical therapy 
including ultrasound of the right upper extremity.  The 
veteran underwent isokinetic testing in April 2001 which 
disclosed a strength deficit in the right upper extremity 
specifically elbow flexion both concentric and eccentric 
muscle contractions.  A record dated later in April 2001 
shows the veteran related complaints of pain over the past 
weekend in the biceps of the right upper extremity.  The 
veteran indicated that his entire right upper extremity was 
swollen after the isokinetic testing performed on the 
previous visit.  

A rating decision dated in November 2000 reflects that the 
evaluation assigned for the veteran's PTSD was increased from 
10 percent to 30 percent and that the 30 percent evaluation 
assigned for the right biceps shell fragment wound was 
continued.  

A statement from a VA physician dated in August 2001 
indicates that the veteran was feeling depressed, irritable 
and had relationship problems due to his PTSD.  The veteran's 
PTSD was noted to adversely affect is ability to function at 
his job and his relationship with others.  It was also noted 
that the veteran had problems obtaining full-time employment 
due to his irritability related to his PTSD.  

A statement from the veteran's wife dated in August 2001 
reports her observations as to symptomatology the veteran 
manifested associated with his PTSD and his right arm.  
Stress, impatience and irritability were described, as well 
as pain and loss of strength in the right arm.  

A statement from the veteran's employer dated in July 2001 
indicated that the veteran's previous injuries seem to 
seriously limit the workload he was able to carry.  It was 
indicated that due to his right arm, the veteran only worked 
three days per week instead of the usual five days.  It was 
noted that he was unable to do any high pole work because of 
limitations of his arm and that he had lost $200 to $400 a 
week in wages because of his disability.  

VA outpatient treatment records dated between 2002 and 2004 
show continuing treatment for PTSD.  GAF scores recorded were 
between 45 and 58.  A mental status examination performed in 
July 2002 shows the veteran was appropriately dressed and his 
hygiene was good.  The veteran maintained good eye contact 
and was cooperative.  He was moderately anxious, but there 
was no other psychomotor agitation or retardation.  The 
veteran's speech was normal in rate, rhythm and volume.  His 
affect was somewhat anxious, nonlabile, but appropriate to 
his thought content.  His thought process was organized and 
there was no loosening of associations.  The veteran denied 
suicidal or homicidal ideation, and he denied auditory or 
visual hallucinations.  Cognitive functioning was grossly 
intact.  The assessment was post-traumatic stress disorder, 
chronic, with marked anxiety and depression.  The GAF score 
assigned was 58.  These records also record the veteran's 
complaints of right arm pain.  

Private medical records dated in 2003 from G.B., M.D., 
include a report of a psychiatric examination performed in 
March 2003.  On mental status examination, the veteran was 
described as oriented, affectively variable with normal 
grooming and dress.  Thought process showed a normal flow of 
ideas, associations, normal content and no hallucinations or 
delusions.  Concentration was fair and memory and fund of 
knowledge were good.  The pertinent diagnoses following the 
examination were PTSD and depressive disorder, not otherwise 
specified.  The GAF score assigned was 65.  


Law and Analysis

The veteran essentially contends that the evaluations 
assigned for his PTSD and right biceps shell fragment wound 
do not accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under ordinary life 
conditions, including employment, by comparing symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is a primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Evaluation of PTSD

The veteran is currently assigned a 30 percent evaluation for 
his PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
next higher 50 percent evaluation is for assignment with 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is for assignment with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, American Psychiatric Association (DSM-IV).  That 
manual includes a global assessment of functioning scale 
reflecting psychological, social and occupational functioning 
on a hypothetical continuum of mental illnesses.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 226, 267 (1996) (citing DMS-IV).  

A GAF score ranging from 51 to 60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., a few friends, conflicts with 
peers or co-workers).  A GAF score ranging from 41 to 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  

After reviewing the evidence of record in light of the 
schedular criteria set forth above, the Board is of the 
opinion that the veteran is more disabled due to his PTSD 
than currently evaluated.  While the veteran has pointed to 
his GAF scores of 46 as supporting a higher evaluation, the 
Board would observe that those GAF scores were assigned by 
his treating therapist whereas the veteran's VA physician 
assigned a GAF of 58 and his private physician assigned a GAF 
of 65.  Suffice it to note that VA disability evaluations are 
not assigned based on GAF scores, but rather, GAF scores are 
one item of evidence to consider in evaluating the severity 
of a disability.  In order to warrant a higher evaluation, 
the veteran must demonstrate symptomatology consistent with 
the criteria for the next higher evaluation.  The Board does 
acknowledge that the GAF scores assigned in this case do 
create a question of which of two disability evaluations most 
nearly approximates the veteran's overall disability picture.  

In this case, the Board is of the opinion that the 
symptomatology associated with the veteran's PTSD produces 
reduced reliability and productivity so as to warrant a 
50 percent evaluation.  Both the veteran's VA physician and a 
statement from his employer indicate that the veteran has 
reduced productivity as a result of his PTSD symptomatology.  
The veteran has reported that he experiences panic attacks 
more than once a week and there is evidence reflective of 
disturbances of motivation and mood.  While there may not be 
evidence of circumstantial, circumlocutory or stereotyped 
speech; difficulty understanding complex commands; impairment 
of memory, judgment or abstract thinking, the Board is of the 
opinion that symptomatology associated with the veteran's 
PTSD produces difficulty in establishing and maintaining 
effective work and social relationships.  Thus, the Board 
finds that the veteran is entitled to a 50 percent evaluation 
for his PTSD.  

The Board further finds, however, that the veteran does not 
more nearly meet the criteria for a 70 percent evaluation.  
For example, treatment records and examinations have not 
demonstrated that the veteran's PTSD has manifested suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene or an inability to establish and 
maintain effective relationships.  While the Board 
acknowledges that the veteran has some impaired impulse 
control, such as irritability, these periods of irritability 
are not with periods of violence.  And while the veteran 
clearly has some difficulty adapting to stressful 
circumstances, such as a work or work-like setting, the Board 
is of the opinion that the veteran does not more nearly meet 
the criteria for a 70 percent evaluation.  Accordingly, the 
Board finds that assignment of a 70 percent evaluation for 
the veteran's PTSD is not warranted.  


Evaluation of Right Biceps Shell Fragment Wound

The veteran's right biceps shell fragment wound is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5305 as a moderately severe disability.  The 
next higher 40 percent evaluation contemplates findings 
reflective of a severe disability.  In evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further guidance in evaluating muscle disabilities is found 
at 38 C.F.R. § 4.56.  Under that regulation, a moderately 
severe disability of the muscles is defined as a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  History and complaints include 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment of the 
wound and records consistent with complaints of cardinal 
signs and symptoms of muscle disability as defined by this 
section and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include entrance 
and (if present, exit scars indicating track of missile 
through one or more muscle groups).  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscle compare with the sound side.  Tests of 
strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe disabilities of the muscles are defined as through-
and-through or deep penetrating wound due to a high velocity 
missile, or a large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of the soft parts, intermuscular binding and scarring.  The 
history and complaints associated with the injury include 
service department record or other evidence showing 
hospitalization for a prolonged period of treatment of the 
wound and record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
injuries, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicates severe impairment of function.  
Signs of severe muscle disability also include X-ray evidence 
of minute multiple scattered foreign bodies, adhesion of the 
scar to one of the long bones or visible or measurable 
atrophy.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Based on this record, the Board finds that the residuals of 
the right biceps shell fragment wound are not shown to be 
productive of severe functional impairment.  In this regard, 
historically, the veteran is not shown to have sustained a 
severe injury to Muscle Group V based on the criteria set 
forth in 38 C.F.R. § 4.56(d)(4).  While the veteran clearly 
sustained an injury to Muscle Group V, he is not shown to 
have any loss of the deep fascia or muscle substance.  More 
recently, the VA examination performed in September 2000 
disclosed the presence of tenderness of the scar and the 
biceps muscle, as well as pain with resistance to motions and 
decreased strength, the veteran also had a full range of 
motion and strength was described as decreased to 4/5 as 
opposed to 5/5.  VA treatment records, including isokinetic 
testing have clearly demonstrated the decreased strength of 
the right upper extremity.  The Board observes that these 
complaints are similar to that reported by the veteran at the 
time of the October 1969 VA examination.  In addition, the VA 
examination and treatment records have not demonstrated any 
atrophy of the musculature or adhesion of the scar to the 
bone.  

Simply put, overall, the veteran has significant function 
remaining of his right upper extremity that even with 
complaints of pain, the evidence does not demonstrate that he 
has severe impairment of his right upper extremity.  
Accordingly, the Board concludes an evaluation in excess of 
30 percent for the veteran's right biceps shell fragment 
wound is not warranted.  


Conclusion

In reaching these decisions, the potential application of 
various provisions Title 38 of the Code of Federal 
Regulations have been considered, whether or not they are 
raised by the veteran, as required by the holding of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the veteran that his right bicep shell fragment wound or PTSD 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  While both 
disabilities clearly interfere with the veteran's employment, 
such impairment or interference is contemplated by the 
regular schedular standards and the evidence does not 
demonstrate that the application of the regular schedular 
standards is impractical in this case.  In the absence of 
such factors, the Board finds that the criteria for 
assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  




ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for PTSD is granted.  

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the right biceps with damage to 
Muscle Group V is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



